DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claims 1-4:
	Applicant recites a Hot Resistance Factor (HRF) equation in claims 1-4 that recites “the Hot Resistance Factor (HRF) is between 0.5 and 1.7%, such factor defined by: HRF = 3 x (%Mo) + 1 x (%Sn) + 0.25 x (%Cu) (percentages by weight)” wherein it is unclear how one of ordinary skill in the art would arrive at HRF values of 0.5 to 1.7% wherein the equation provides three variables while failing to point out distinctly how those variables are clearly obtained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lampic-Oplander et al (US 2007/0023106 hereinafter “Lampic”) in view of Perrin et al (US 2003/0007882 hereinafter “Perrin”) and Liao et al (US 2008/0274005 hereinafter “Liao”) and Chung et al (US 2014/0286819 hereinafter “Chung”).

In regards to claims 1-4:
	Lampic teaches a cast iron alloy used for an internal combustion engine head containing the usual contents of the elements carbon 3.4 - 4.1%, manganese 0.4 – 0.7%, silicon 0.9 – 1.4%, cerium 0.01 – 0.02%, and residual elements such as sulfur 0.01 - 0.04% and phosphorus greater than 0.04% and further comprising tin 0.05 - 
	Lampic does not teach the element magnesium and is silent to the alloy being vermicular and the presence of graphite nodules up to 20%.
	Perrin teaches a fine pearlitic matrix with graphite particles predominantly in vermicular form having a presence of graphite nodules greater than 15% wherein this is a property of vermicular graphite (Paragraphs [0028]-[0029]).
	Liao teaches the presence of magnesium with a presence less than 0.06% (Paragraph [[012]) in order to spheroid the graphite wherein this is known in the art and recited in Chung (Paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art to have graphite nodules greater than 15% in order to have vermicular graphite and to add magnesium to the composition in order to add a graphite-spheroidizing element.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.  Applicant has argued that the prior art does not teach the Hot Resistance Factor (hereinafter HRF) between 0.5 and 1.7% wherein a skilled person would need to carry out several experiments.  Examiner disagrees wherein Lampic teaches Molybdenum (Mo) between 0.15 to 0.45%, Tin (Sn) between 0.05 to 0.15%, and Copper (Cu) between 0.4 to 0.6%.  Applicant has given the equation of HRF = 3x Mo% + 1xSn% + 0.25xCn%.  Plugging in the lowest values produces HRF = 3x0.15 + .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747